Citation Nr: 9924798	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-41 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Committee on 
Waivers and Compromises in Albuquerque, New Mexico


THE ISSUE

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $25,879.00.

(The issues of entitlement to disability compensation under 
38 U.S.C.A. § 1151 (West 1991) for impairment to the left arm 
and shoulder and entitlement to an initial compensable 
evaluation for residuals of a burn of the left upper back and 
shoulder are the subject of a separate Board of Veterans' 
Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had verified active service from March 1953 to 
December 1954.

This appeal arises from an August 1995 rating decision in 
which the Committee on Waivers and Compromises (Committee) 
determined that entitlement to a waiver for recovery 
overpayment in the amount of $23.007.00 was not warranted.  
The Committee reasoned that the veteran acted in bad faith by 
failing to report his spouse's earned income from 1991 to 
1994.  On appellate review in October 1997, the Board 
remanded the veteran's claim for due process considerations 
and to obtain additional development.  

In a July 1998 notification letter, the veteran was told that 
his benefits had been adjusted based on a change of his 
financial circumstances.  The veteran was told that he had 
been paid too much and that he would be informed of the 
overpayment amount.  Notification of his appellate rights was 
enclosed.  By a separate notification letter, within the same 
month, the veteran was told that he was indebted to VA for an 
additional amount of $3,708.00.  Thus, the balance of the 
debt was increased to $25,979.00.  In August 1998 letter, the 
veteran again requested a waiver of recovery of overpayment.

In an August 1998 decision, the Committee denied the 
veteran's request.  The Committee reasoned that the payments 
made to the veteran's spouse from the New Mexico Department 
of Labor from 1994 were "overlooked."  Thus an overpayment 
debt in the amount of $3,708.00 was created due to the 
termination of pension benefits effective from February 1, 
1994 to March 1, 1995.

At the outset, the Board acknowledges that the issue of 
waiver of recovery of an overpayment of improved pension 
benefits in the amount of $23.007.00 has been properly 
developed for appellate review is properly on appeal before 
the Board.  With respect to the additional overpayment in the 
amount of $3,708.00, for the reasons discussed below, the 
Board finds that this additional overpayment amount is an 
upward adjustment of the original overpayment amount.  As 
such, it is treated as part of the original debt part and 
also currently on appeal before the Board. 

As previously noted, in July 1998, the veteran's pension 
benefit was terminated effective from February 1, 1994 to 
March 1, 1995 based on previously unreported income received 
by the veteran's spouse in 1994.  The record also shows that 
the veteran's original overpayment amount was created based 
on his spouse's unreported income dated from 1991 to 1994.  
In light of the foregoing, the Board finds that the 
additional overpayment amount ($3,708.00) is merely an 
additional amount owed as a result of an adjustment to the 
original debt instead of an additional overpayment based on a 
separate and distinct transaction.  As such, as reflected on 
the title page of this decision, the additional overpayment 
amount will also be addressed in the decision below, as the 
overpayment amounts are inextricably intertwined.  VAOPGCPREC 
21-95 (August 24, 1995); VAOPGCPREC 7-96 (September 9, 1996).  

The Board additionally points out that the veteran has 
received adequate notification of decisions affecting payment 
of his pension benefits and provided with adequate reasons 
for each decision.  38 U.S.C.A. § 5104(a) (West 1991); 
38 C.F.R. § 3.103(b)(1); VAOPGCPREC 21-95.  In July 1998, the 
Committee notified the veteran that the original overpayment 
amount was increased by $3,708 and apprised him of his waiver 
rights before recovery of such payment.  In response, the 
veteran requested a waiver of recovery of overpayment.  
Additionally, in September 1998, the Committee informed the 
veteran of its August 1998 decision and again provided the 
veteran with notice of his procedural and appellate rights.  
Thus the Board finds that the veteran has been adequately 
apprised of his due process rights, with reasonable notice of 
the Committee's determination and the reliance placed on 
evidence contained within the record, and with reasonable 
opportunity to respond to that determination.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Thus, the Board finds that the additional overpayment in the 
amount of $3,708.00 is related to the prior overpayment 
amount of $23,007.00 and, as such, is currently on appeal 
before the Board.  In addition, in accordance with the 
preceding explanation, the Board's promulgation of a decision 
at this time is not prejudicial to the veteran.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Effective in May 1958, the veteran received payments for 
nonservice-connected pension based on a countable family 
income.  

3.  On multiple Eligibility Verification Reports (EVR) dated 
from 1991 through 1995, the veteran indicated that his spouse 
had not received any annual income, including earned wages.

4.  By a May 1995 letter, the veteran was informed of a 
proposal to reduce monthly benefits because the VA had 
learned that his spouse was in receipt of income from earned 
wages extending from 1991 to 1994.

5.  The veteran's pension benefits were reduced in July 1995, 
based upon unreported income and a retroactive review, which 
showed that an overpayment of $23,007 had been created.

6.  In July 1998, an additional overpayment in the amount of 
$3,708, which had been "overlooked" was noted.  By July and 
August 1998 letters, the veteran received notice of the 
additional overpayment amount.

7.  The veteran's overpayment was created by his intentional 
failure to accurately report his spouse's income, for the 
purpose of retaining eligibility for VA benefits at a rate to 
which he was not entitled.

8.  The veteran's action resulted in a loss of $25,879.00 to 
the United States Government.  


CONCLUSION OF LAW

Entitlement to a waiver for recovery of the overpayment of 
pension benefits, in the amount of $25,879.00 is denied.  
38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and adequately 
developed.  Id.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Background

In May 1958, the veteran was granted entitlement to permanent 
and total disability for pension purposes due to paraplegia 
due to compression fracture of the C-5 and C-6 and cystitis 
with septicemia.  It was determined that the veteran could 
not work and was not able to make a living at that time.

The record shows that the veteran received numerous notices, 
especially extending from May 1982 to March 1988, apprising 
him of amendments to his improved pension awards and 
informing him that the determinations were based on his and 
his spouse's income, as well as his child's income.  In each 
of the notices, the RO advised the veteran to notify them 
immediately if there was any change in his income or net 
worth, in his marital status, or in the number of his 
dependents.  

Thereafter, the record shows that by a January 1989 notice, 
the RO told the veteran that his awarded benefits were 
amended based on his child's Social Security income.  The 
veteran was also told that an overpayment had been created 
and that he had 180 days to request a waiver.  The record 
then shows that an overpayment in the amount of $1,094.00 had 
been created and that the veteran had requested a waiver.  By 
decisions dated in March and August 1989, the Committee 
granted the veteran's waiver requests.  

In February 1990 the veteran furnished to the VA an EVR with 
a copy of a 1989 VA Form 1099-G showing that the VA had 
discharged the veteran's indebtedness in the amount of 
$1,708.00.  In March 1990, the RO told the veteran that his 
disability pension award had been amended based upon 
information provided in February 1990.  At that time, the RO 
again told the veteran that he must provide immediate notice 
if there was any change in the number or status of his 
dependents, and that the rate of VA pension was directly 
related to his and his family's income.  The RO wrote that 
adjustments to his payments would be made whenever he and his 
family's income changed; therefore, he must notify VA 
immediately if he or his family's received any income from a 
source other than that already shown.  The veteran was also 
told that he must report any changes in income and that 
failure to inform the VA promptly of income changes may 
result in the creation of an overpayment.  

The record thereafter shows that in April 1990, the veteran 
maintained that he experienced financial hardship because of 
the amended disability pension rate.  The veteran stated that 
his spouse's Social Security benefits were discontinued and 
argued that his child's Social Security benefits should be 
excluded.  In response to the veteran's request and within 
the same month, the RO notified him that the claim for 
exclusion of a portion of his child's income on the grounds 
that counting that income would cause hardship had been 
approved.  The veteran was also told that VA monthly benefits 
would increase when his family income decreases, i.e., his 
spouse no longer received Social Security, and benefits would 
decrease when his child became eighteen, unless she continued 
in school.  Notices of the amended disability pension award 
were mailed to the veteran in April 1990 and July 1990.  

By a July 1990 letter, the veteran reiterated that his wife 
would not longer received Social Security benefits.  In a 
February 1991 EVR, the veteran stated that he received 
$444.47 in Social Security benefits, and his spouse and child 
received $64.17 and $156.25, respectively in Social Security 
benefits.  The veteran stated that he and his family received 
no earned income and had no countable net worth, i.e., cash, 
bank accounts, bonds, savings, and real estate.  The veteran 
also stated that he incurred $364.40 in medical expenses from 
February 1990 to January 1991.  A Social Security notice 
showing that the child's benefits were terminated in July 
1990 was attached.  In March 1991 EVR, the veteran reiterated 
that he lived with his spouse and that he and his child 
received $444.47 and $156.25, respectively, from Social 
Security benefits.  The veteran reported that his spouse did 
not receive income from Social Security nor did she receive 
other monthly income from wages, interest, and dividends, or 
any other annual income.  The veteran again denied having any 
countable net worth.  

In March 1991, the RO amended the veteran's disability 
pension award amount based on evidence received showing that 
his family income had changed.  Once again, the veteran was 
notified that he must provide immediate notice if there was 
any change in the number or status of his dependents and that 
failure to promptly notify VA of the dependency change might 
result in the creation of an overpayment in his account.  The 
veteran was also told that the rate of VA pension was 
directly related to his and his family's income and 
adjustments to his payments must be made whenever his/his 
family's income changed.  Therefore, he was reminded that he 
was required to provide notice if he or his family received 
any income from a source other than that already of record 
and that failure to inform the VA promptly of income changes 
might result in the creation of an overpayment in his 
account.  

In an April 1991 Financial Status Report, the veteran 
reported that he and his child received $437.00 and $220.00 
from Social Security benefits, respectively.  He also 
received $613.00 from pension, compensation or other income.  
The veteran also detailed his monthly expenses (mortgage 
payment of $405, food expenses at $350, utilities and heat at 
$350, telephone at $68, insurance at $15, and monthly 
payments or installment contracts and other debts at $214). 
The combined monthly net income was $1,270.00 and his total 
monthly expenses were $1,372.00.  The veteran's assets were 
also detailed on the report.  

By notice dated in April 1991, the RO told the veteran that 
his benefits had been increased effective from August 1, 1990 
based on termination of his wife's Social Security.  The 
veteran was told that although benefits had been reduced 
based on his reporting of her receiving benefits effective 
from March 1, 1991, his award had been again adjusted 
effective February 1, 1991, based on information submitted on 
his income reporting form as advised in a March 1991 letter.  
The veteran was also told that his current monthly benefit of 
$613.00 was based on annual income from his monthly Social 
Security benefit of $466.90 and his daughter's monthly Social 
Security income of $156.00.  

The record then shows that in April 1991, the RO told the 
veteran that he had incurred an indebtedness in the amount of 
$114.00.  Subsequently, the veteran requested a waiver of 
recovery and in May 1991, the Committee granted the veteran's 
request.

The veteran's pension benefits award was amended again in 
December 1991.  The award action was based on countable 
annual income of $7,737.00 from December 1, 1991.  The RO 
noted that in determining the countable income, the veteran's 
and his child's Social Security benefits in the amount of 
$5,805.00 and $1,932.00, respectively were considered.  The 
veteran was once again advised that any change in income 
status should be reported.  

In February 1992 the veteran submitted another EVR.  In this 
EVR, the veteran again reported receiving monthly Social 
Security benefits in the amount of $466.90 and that his child 
received Social Security benefits in the amount of $233.00.  
According to the form, his spouse did not receive any income.  
The veteran also submitted a form showing that he had 
incurred medical expenses in the amount of $1,272.44.  

Based on the foregoing, in March 1992, the RO again amended 
the veteran's disability pension award.  In determining the 
family's countable income from February 1991 to February 
1992, the RO considered the veteran's and his child's 
reported incomes from Social Security benefits and his wife's 
income of zero, as he had reported.  The veteran was also 
advised that any change in income status should be reported.  
The veteran's disability award was again amended in May 1992 
based on the veteran's May 1992 Financial Status Report, 
which in pertinent part indicated that he received Social 
Security benefits in the amount of $483.80 and that his 
spouse did not receive any monthly income.  

The record thereafter consists of an August 1992 audit 
report, which shows that an overpayment of $332.00 had been 
created in the veteran's account.  The record also shows 
within that same month, the veteran requested a waiver.  

The veteran also submitted EVRs and Financial Status Reports 
in February 1993 and April 1993.  In the February 1993 EVR, 
the veteran stated that he and his wife lived together, that 
he received $498.60 per month from Social Security benefits, 
and that his spouse did not have a monthly income.  The April 
1993 Financial Status Report shows that the veteran reported 
that he received $468.00 in Social Security benefits, $31.80 
in Medicare deductions and $557.00 in aid and attendance 
benefits.  According to the report, his spouse did not 
receive a monthly income.  The veteran also noted that his 
monthly expenses exceeded his monthly income.  

In March 1993, the RO amended the veteran's disability 
pension award based on a countable income of $5,983 from 
Social Security benefits.  The veteran was again told to 
inform the VA of any change in financial circumstances.  

In a February 1994 EVR, the veteran reported that he received 
$511.10 in Social Security benefits per month.  No other 
additional income was noted.  The veteran also submitted a 
form showing that he had incurred $363.29 in medical 
expenses.

In a March 1994 letter, the veteran's spouse acknowledged 
working and receiving an earned income.  She explained that 
when her dependent child became eighteen they had been unable 
to meet their monthly expenses so she was compelled to work.  
The veteran's spouse also submitted a listing of their 
monthly expenses along with income verification reports and 
W-2 Wage and Earning Statements.  An Income Verification 
Report dated in March 1994 show that in January 1991, the 
veteran's spouse was a part-time temporary employee and 
earned gross annual payments of $2,388; in 1992 she was part-
time temporary worker up to December 31, and earned 
$9,088.50; in 1993 she was full-time permanent worker as of 
January 4, 1993, and earned $11,275.23.  It was noted that at 
that time (March 1994) the veteran's spouse was a full-time 
employee and earned an annual salary of $11,975.60.  A 
November 1994 Income Verification Report shows that the 
spouse's actual gross annual payments in 1993 were $11,275 
and that she had been laid off due to a reduction in force as 
of May 27, 1994.  Her total earned income in 1994 was 
$5,871.41.  The W-2 forms show that in 1991 the veteran's 
spouse earned $2,322; in 1992 she earned $9,088; and in 1993 
she earned $11,275.

A May 1994 statement from T.G., the Director of 
Personnel/B&G, stating that the veteran's spouse was an 
employee affected by a reduction in force at Saint John's 
College on May 27, 1994 due to financial restraints and that 
she had been employed by the college from January 4, 1993 to 
May 27, 1994, is also of record.

The record then shows that in May 1995, the Committee granted 
the veteran's request for a waiver of the indebtedness amount 
to $332.00.  However, by a separate letter dated in May 1995, 
the RO told the veteran that it had been determined that his 
spouse was in receipt of wages from 1991 to 1994 and the 
amounts ranged from $2,388.00 to 11,275.00.  Thus, an 
adjustment to his monthly benefit payment was proposed.  The 
veteran was also told that the adjustment would result in an 
overpayment, and if the proposed action was implemented, he 
would be notified of the exact amount of the overpayment and 
given repayment information.  

Thereafter, the veteran submitted a May 1995 Financial Status 
Report and copies of his electric and water monthly billing 
statements and a statement from his insurance company.  The 
report shows that he received $480.00 from Social Security 
benefits and his spouse received $489.25 from monthly gross 
salary.  The veteran also listed his monthly expenses.  
According to this form, his combined total monthly income was 
$1,721.43 and his monthly expenses totaled $1,686.27.  Copies 
of his spouse's pay stubs dated from September to October 
1991 were also submitted.

In July 1995, the RO told the veteran that his monthly 
benefits had been reduced because his spouse was in receipt 
of wages.  The RO also told the veteran that the adjustments 
would result in an overpayment of benefits which had been 
paid and that he would be notified of the exact amount of the 
overpayment and given information about the repayment.  

The record then shows that in August 1995, the veteran 
submitted another financial status report showing that he 
received $480.00 in monthly income from Social Security, and 
$752.00 from other pension, compensation or other income.  
The veteran also detailed his monthly expenses which exceeded 
his monthly income amount.

In an August 1995 decision, the Committee determined that the 
veteran acted in bad faith by willfully and intentionally not 
disclosing his spouse's wages earned from 1991 through 1994 
on his EVRs submitted for those years.  

Thereafter, the veteran submitted a November 1996 financial 
status report showing that he received $497.00 from Social 
Security benefits and $722.00 in pension, compensation, or 
other income and that his spouse received $244.00 from Social 
Security benefits.  Once again the veteran detailed his 
monthly expenses and indicated that he experienced financial 
difficulties.

Nevertheless, in a March 1997 notification letter, the 
veteran was told that starting December 1, 1996, his monthly 
pension rate would be adjusted to $507.00 per month because 
of an increase in income.  The RO also told the veteran that 
his pension rate depended on his income and the number of his 
dependents.  His and his spouse's Social Security incomes 
were considered along with his Medicare deduction.  The 
veteran was asked to furnish the dates his spouse's income 
began and her original Social Security award letter.  The 
veteran was also told that medical expenses paid could be 
used to reduce countable income and that receipts for his 
medical expenses should be kept.

In response, the veteran submitted an April 1997 financial 
status report, a Medical Expense Report showing that the 
veteran incurred approximately $1,705.60 per year in mileage 
expenses, and 1996 Social Security Benefit statements showing 
that the veteran paid $510 in Medicare premiums and that the 
veteran's spouse had received $976 in benefits.

In a March 1998 letter, the veteran made a compromise offer, 
requesting that the VA deduct $50 per month from his pension 
benefit.  He stated that the reason he had failed to report 
his spouse's wages for 1991, 1992, 1993, and 1994 was because 
the EVRs indicated that he no longer needed to report that 
income.  The veteran also submitted a financial status 
report.

In April 1998, the Committee confirmed and continued the 
prior denial based upon a finding that the veteran acted in 
bad faith.  In its decision, the Committee also noted with 
respect to the veteran's "compromise" offer, there is no 
evidence in his file indicating that his request for a 
deduction of $50 from his monthly benefit toward the 
indebtedness amount was anything other than a temporary 
arrangement until the waiver process was completed.  The 
Committee held that the statements dated in March 1998 did 
not reflect a Formal Compromise Offer from the veteran.  The 
Committee found that the veteran had not officially withdrawn 
his original request for waiver and as such the process 
continued.  

It is important to note that a decision by the regional 
office Committee operating within the scope of its authority, 
denying waiver of all or a part of an overpayment is subject 
to appeal to the Board.  However, there is no right of appeal 
from a decision rejecting a compromise offer.  38 C.F.R. 
§ 1.958 (1998).  Because the Committee's rejection of the 
compromise offer is not within the Board's jurisdiction, it 
will not be entertained below.  Id.

Thereafter, the record contains a June 1998 audit report 
showing that the veteran's overpayment balance at that time 
was $23,007.00 plus interest, and a July 1998 notification 
letter, telling the veteran that his benefits had been 
adjusted based on a change of his financial circumstances.  
The RO told the veteran that he had been paid too much and 
that he would be informed of the overpayment amount.  
Notification of his appellate rights was enclosed.  Later in 
July 1998 and in August 1998, the veteran was told that he 
was indebted to VA for the additional amount of $3,708.00.  
Thus, the balance of the debt was $25,979.00.  The veteran 
again requested a waiver of recovery of overpayment.  The 
record also shows that the veteran submitted an August 1998 
financial status report, indicating that monthly expenses 
exceeded his total monthly income.

In an August 1998 decision, the Committee denied the 
veteran's request for a waiver of recovery of the additional 
overpayment amount.  In the decision, the Committee stated 
that payments made to the veteran's spouse from the New 
Mexico Department of Labor in 1994 were "overlooked."  Thus 
an overpayment debt in the amount of $3,708.00 was created 
due to the termination of pension benefits effective from 
February 1, 1994 to March 1, 1995.  The Committee reasoned 
that although the EVR form clearly delineates "other 
income" to his spouse as reportable and countable income, 
the veteran and his spouse did not verify receipt of the New 
Mexico Department of Labor income until May 1995 after VA had 
received relevant evidence about it from sources other than 
the veteran.  The Committee concluded that because of the 
veteran's refusal disclose all income that was undertaken 
with knowledge of the disclosure requirements and with an 
intent to seek an unfair advantage over the VA, the veteran 
acted in bad faith and, as such, the Committee was precluded 
by law from further consideration of the other waiver 
elements. 

Thereafter, the veteran submitted copies of check stubs from 
Social Security and copies of his 1998 Social Security 
Benefit Statement as well as his spouse's Social Security 
Benefit Statement.  The reports show that his spouse received 
$3,072.00 and the veteran received $6,801.60 in net benefits.  


Law and Regulations

VA law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

The law, however, provides that recovery of overpayments of 
any benefits made under laws administered by the VA shall not 
be waived if there is indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).

Bad faith generally describes an unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 1.965; 
see also Richards v. Brown, 9 Vet. App. 255 (1996).


Analysis

As noted in the INTRODUCTION section of this case, an 
overpayment in the amount of $25,879 has been created.  In 
determinations dated in August 1995 and August 1998, the 
Committee found that the veteran intentionally failed to 
report his spouse's income received from earned wages in 
spite of being informed in award letters that the award of 
pension benefits was based on his family's total income and, 
as such, any changes in circumstances should be promptly 
reported to VA.  The Committee also concluded that because 
the evidence showed that the veteran acted in bad faith, 
entitlement to a waiver was precluded by law.

Under the law, before the Board may determine whether "equity 
and good conscience" affords a waiver, it must initially 
determine whether there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation or 
bad faith on the part of the veteran.  If such is found, the 
Board cannot waive the indebtedness by inquiry into "equity 
and good conscience" criteria.  38 U.S.C.A. § 5302(c); Smith 
v. Derwinski, 1 Vet. App. 267 (1991).  

In this case, review of the record shows that the veteran 
intentionally failed to report his spouse's earned wages in 
an attempt to seek an unfair advantage with knowledge of the 
likely consequences and shows that the veteran's actions 
resulted in a loss to the government.  Richards, supra; 
38 C.F.R. § 1.965.  Thus, the Board finds that the veteran 
acted in bad faith, and, as such, entitlement to a waiver of 
recovery of overpayment is precluded by law.  

First, the evidence shows that the veteran intentionally 
failed to report his spouse's earned wages.  At the outset, 
it is noted that the veteran and his spouse have continuously 
cohabited during the period at issue.  It is also noted that 
the record clearly shows that although he was fully and 
repeatedly informed of his duty to report any changes in his 
financial status and fully aware of his wife's working 
status, from 1991 to 1994, the veteran signed and completed 
numerous income statements indicating that his wife was not 
employed and received no income.  The Board points out that 
from May 1982 to March 1988, the veteran received numerous VA 
notices telling him that his improved pension benefits award 
was based on his and his spouse's income.  In addition, in 
each letter, the RO told the veteran to provide immediate 
notice if there were any change in his income or net worth, 
as his pension benefits award was based on his annual 
countable income.  In view of the foregoing, the Board can 
only find that the veteran intentionally failed to report his 
spouse's earned wages.  Farless v. Derwinski, 2 Vet. App. 555 
(1992).

The Board is cognizant of the veteran's statements in which 
he alleges that he did not intentionally fail to report his 
spouse's income because he believed the EVR reports indicated 
that he no longer was obliged to report her income.  In this 
regard, the Board points out that each income verification 
reports not only asks claimants for their income reports, but 
also asks claimants to report any income received for their 
spouses and/or dependents.  In addition to the numerous VA 
notices apprising the veteran of this duty, VA regulation 
requires that pension recipients must notify VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid and thus such 
notice must be furnished when the recipient acquires 
knowledge that his or her income has changed.  38 C.F.R. 
§ 3.660(a)(1) (1998).  Therefore, the Board finds that the 
veteran knew or reasonably should have known that reporting 
his spouse's income was essential.   

Second, the record demonstrates that the veteran 
intentionally failed to report his spouse's earned wages in 
an attempt to seek an unfair advantage with the knowledge of 
the likely consequences.  As previously noted, the record 
unequivocally shows that from 1982 to 1988, the veteran 
received numerous VA notices telling him that his improved 
pension benefits were based on his and his spouse's income 
and, as such, immediate notice of any change in circumstances 
was required.  The letters also told the veteran that failure 
to report any income could result in an overpayment.  The 
Board also notes that the record shows the veteran initiated 
requests for waivers for recovery of overpayments upon four 
occasions, and that his requests were granted in 1989, 1991, 
1992, and 1995.  Thus, by these actions, the veteran was 
fully aware of the fact that that his failure to accurately 
report his countable income would result in the payment of 
additional pension benefits to which he was not entitled, 
i.e., the creation of an overpayment.  As such, the Board 
finds that the record shows that the veteran knew the likely 
consequences of his actions or lack thereof.

Finally, the record shows that the veteran's actions resulted 
in a loss to the United States government.  As previously 
noted, because of the veteran's intentional failure to report 
his spouse's earned income from 1991 through 1994, the 
veteran has received additional pension benefits to which he 
was not entitled.  As noted in the INTRODUCTION section of 
this decision, the veteran's action has resulted in the 
creation of an overpayment in the amount of $25,879.00 at the 
government's expense.  Because of the veteran's action in 
intentionally misreporting his wife's income, he received 
monies to which he was not entitled, thereby causing a loss 
to the government.  Accordingly, the record clearly shows 
that the veteran's actions or lack thereof resulted in a loss 
to the government. 

While the Board sympathizes with any economic hardship this 
decision may cause to the veteran, the Board is constrained 
to apply the law as Congress has created it and cannot extend 
benefits out of sympathy for a particular claimant.  See 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992); 38 U.S.C.A. 
§ 7104(c) (West 1991).  In this case, the preponderance of 
the evidence is against the veteran's claim, and, as such, 
the Board must conclude that the evidence supports the 
findings that the veteran acted in bad faith by misreporting 
his wife's income to VA with the intention of retaining VA 
benefits to which he was not entitled.  The preponderance of 
the evidence demonstrates that even though the veteran's 
spouse earned wages from 1991 to 1994, the veteran, during 
this period, continuously indicated that he was married and 
living with his spouse and that she did not earn any wages 
even though he knew that his actions would result in an 
overpayment to him and a loss to the government.  Because the 
preponderance of evidence is against the veteran's claim and 
the evidence is not in equipoise, a waiver of recovery of an 
overpayment in the amount of $25,879.00 is precluded by law, 
regardless of the veteran's current financial status or any 
other elements.  38 U.S.C.A. §§ 5107, 5302(c); 
38 C.F.R. §§ 1.963(a), 1.965(b).


ORDER

Entitlement to a waiver for the recovery of overpayment of 
pension benefits in the amount of $25,879.00 is denied.



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

